Citation Nr: 1807780	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-20 336	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Mark E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2015, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This matter was previously before the Board and remanded in July 2015 for further development.  In November 2016, the Board again remanded the Veteran's claim 
for further evidentiary development and readjudication.  In November 2017, the Board issued a decision on the Veteran's claim.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

Here, the Board issued a decision in November 2017 addressing the issue of service connection for diabetes mellitus.  Two weeks later, the Veteran's representative submitted a motion to vacate the decision, noting that they had requested additional time to review the Veteran's claims file and submit any additional evidence or argument on the Veteran's behalf.  A review of the record shows that the request for additional time was received by VA on November 6, 2017, nine days prior to the Board issuing its decision, but was not seen prior to the issuance of the decision.  The Board finds that the Veteran's representative established good cause for granting the request for additional time, and, in order to afford the Veteran due process of law, should be allowed an additional 90 days to submit additional evidence or argument.

Accordingly, the November 15, 2017 Board decision addressing the issue of entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service herbicide exposure is vacated.



	                        ____________________________________________
	MATTHEW W. BLACKWELDER 
	Veterans Law Judge, Board of Veterans' Appeals


